Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This is a response to Applicant’s communication filed on June 29, 2022.  Application No. 17/505,275, filed October 19, 2021, is a Continuation of U.S. Nonprovisional Application No. 17/371,372, filed July 9, 2021, which is a Continuation of U.S. Nonprovisional Application No. 
17/171,752, filed February 9, 2021, (now issued U.S. Patent No. 11,098,015) which is a Continuation of U.S. Nonprovisional Application No. 17/149,365, filed January 14, 2021, (now issued U.S. Patent No. 11,091,440) which is a Continuation of U.S. Nonprovisional Application No. 17/070,514, filed October 14, 2020, (now issued U.S. Patent No. 11,091,439) which is a Continuation of U.S. Nonprovisional Application No.  16/796,250, filed February 20, 2020, (abandoned) which is a Continuation of U.S. Nonprovisional Application No. 15/617,725, filed June 8, 2017, (abandoned) which is a Divisional of U.S. Nonprovisional Application No. 14/340,871, filed July 25, 2014, (now issued U.S. Patent No. 9,809,549) which is a Divisional of U.S. Nonprovisional Application No. 13/145,054, filed October 10, 2011, (now issued U.S. Patent No. 8,877,776) which is a 371 of PCT/US2010/021194, filed January 15, 2010, and claims the benefit of  U.S. Provisional Application No. 61/145,421, filed January 16, 2009.  In a preliminary amendment filed October 19, 2021, Application canceled claims 1-15 and added new claims 16-35.  In an amendment filed June 29, 2022, Applicant added new claims 36-44.  Claims 16-44 are pending.  
Rejections Maintained
Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 16-35 as well as new claims 36-44, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bannen et al., US2007/0054928 A1 in view of Berge et al, Pharma Salts, 66 J. Pharma. Sci. 1-19 (1977), is maintained for reasons made of record.  Applicant argues that (1) there is no disclosure or suggestion in the prior art for a malate salt of cabozantinib; and (2) there is no disclosure or suggestion in the prior for the “crystalline malate salt” of the present invention.  Applicant’s arguments have been fully considered and are not persuasive.  
First, Applicant argues that there is no disclosure in the prior art for a malate salt of cabonzantinib.  However, Bannen teaches cabonzantinib salts formed from pharmaceutical acceptably addition salts with include maleic acid and malonic acid, and the like.  (Bannen et al., para. [286].  Bannen further refers to Berge et al., for other examples FDA approved salt forms.  (See Bannen et al., para. [287], last line.)  Berge specifically discloses Malate as one of the limited number of FDA approved commercially marketed salts.  See Berge et al., p.2., Table I.  
Secondly, Applicant argues that the prior art fails to disclose the “crystalline” malate salt of cabonzantinib, allegedly claimed by the present invention.  However, and notably, in this case, the crystalline form of the cabonzantinib malate is not claimed.  The claims are merely drawn to cabonzantinib malate as a solid dosage form with other known excipients.  
Lastly, with respect to newly added claims 36-44, these claims are rejected for the same reasons the original claims were rejected.  These claims are drawn to a solid dosage form of cabonzantinib malate in an amorphous form.  However, the amorphous form is not limited by the appropriate XRPD data or other delineating unique features over the form disclosed in the prior art.  Accordingly, the newly added amorphous limitation fails to limit and distinguish the claims over the prior art. 
This application is Continuation of a series of allowed patent applications.  The related subject matter of this series of applications is the unique crystalline form of cabonzantinib malate, which is not claimed by the present invention.  The patentable subject matter is not malate salt form alone but rather the unique crystalline form.  The claims of the present invention attempt to broaden the scope of the allowed claims of the allowed sibling and parent applications by claiming the malate salt alone without (or omitting) the crystalline form limitation.  The malate salt form alone was rejected in the sibling applications, U.S. Nonprovisional Application Nos. 16/796,250, and 15/617,725, which were subsequently abandoned by the applicant.  
Bannen discloses a solid dosage form of the following compound as well as pharmaceutical salts thereof, including maleic acid a : 


    PNG
    media_image1.png
    173
    592
    media_image1.png
    Greyscale

(Bannen et al., Table 2, p.105, Compound 12 (depicted above); see Id., paras. [0297]-[0310], specifically, Id., paras. [0302]-[0303], for solid dosage forms of the compounds disclosed therein.)  Pharmaceutical salts of the compounds disclosed therein are described in the ‘928 publication, in paragraphs [0286]-[0287], as follows: 

    PNG
    media_image2.png
    199
    362
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    363
    358
    media_image3.png
    Greyscale

(Bannen et al., ‘928 publc’n, para. [0286]-[0287].)  The difference between the prior art and present invention is the specific disclosure of a malate salt of the disclosed compound above.   
	Nonetheless, Berge teaches that the ordinary artisan would have been motivated to prepare the malate salt of the disclosed compound to optimize its chemical, biological, physical, and economic characteristics.  Berge et al., p. 1.  Berge provides a table of commonly prepared salts of pharmaceutical compounds, including the malate salt, that are FDA approved for said purpose.  Id., p. 2, Table 2.  Accordingly, all the elements of the present invention were known in the art at the time of the invention. 
It would have been obvious to the ordinary artisan at the time of the invention to prepare a malate salt of Compound 12 of Bannen as taught by both Bannen and Berge with a reasonable expectation of success.  Both elements of the claimed invention were known in the art.  In this case, known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Applicant has not addressed these rejections in its June 29, 2022, Remarks.  Accordingly, these rejections are maintained.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,098,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’015 patent encompass the same solid dosage form as claimed by the present invention.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,091,440.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’440 patent encompass the same solid dosage form as claimed by the present invention.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,091,439.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’439 patent encompass the same solid dosage form as claimed by the present invention.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,809,549.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’549 patent encompass the same solid dosage form as claimed by the present invention.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 8,877,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’776 patent encompass the same solid dosage form as claimed by the present invention.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625